Filed 9/22/14 P. v. Yoo CA2/7

                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                         SECOND APPELLATE DISTRICT
                                                       DIVISION SEVEN


THE PEOPLE,                                                                   B254008

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              (Super. Ct. No. KA101945)
          v.
SEJONG YOO,
          Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of Los Angeles County,
Cynthia Ulfig, Judge. Affirmed as modified.
          Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
          No appearance for Plaintiff and Respondent.




                                            ___________________________
       From inside his home, Nicanor Valdejueza saw Sejong Yoo enter the backyard
and remove a screen from a patio window. Yoo was arrested and charged in an
information with first degree burglary with a person present (Pen. Code, §§ 459, 462).1
Yoo pleaded not guilty.
       In the middle of trial, Yoo moved to suppress evidence of clothing seized by
sheriff’s deputies from the trunk of his car (§ 1538.5). The court denied the motion.
       The jury acquitted Yoo of first degree burglary, but convicted him of the lesser
included offense of attempted first degree burglary. The court sentenced Yoo to the
upper term of three years, suspended execution of sentence and placed him on three years
of formal probation. The court awarded Yoo presentence custody credit of 241 days.
The court imposed a $300 restitution fine (§ 1202.4, subd. (b)(1) and imposed and stayed
a probation revocation fine (§ 1202.44) and a parole revocation fine (§ 1202.45) in the
same amount as well as other statutory fines, fees, and assessments.

                                         DISCUSSION
       We appointed counsel to represent Yoo on appeal. After examination of the
record counsel filed an opening brief in which no issues were raised. On May 15, 2014,
we advised Yoo he had 30 days within which to personally submit any contentions or
issues he wished us to consider. We have received no response.
       We have examined the record and are satisfied Yoo’s appellate attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly
(2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d 436, 441.) However,
the trial court erred in imposing and staying both a parole revocation and probation
revocation fine. (See People v. Hunt (2013) 213 Cal. App. 4th 13.)




1      Statutory references are to the Penal Code.
                                            2
                                    DISPOSITION

      The judgment is modified to reverse the order imposing and staying a parole
revocation fine. As modified the judgment is affirmed.




                                                ZELON, J.
We concur:




      WOODS, Acting P. J.




      SEGAL, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                            3